Citation Nr: 1121319	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbosacral strain.  

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

3.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1976 and from March 1981 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO in Atlanta, Georgia. 

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the evidence indicates that he is currently employed as a tree surveyor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board notes that the issue of service connection for a right shoulder disorder was initially denied in April 1994.  Since that denial, pertinent service treatment records, which were in existence at the time of the initial denial, were obtained and associated with the file in May 2006.  Therefore, the Board considers the issue de novo.  38 C.F.R. § 3.156 (c) (i) (2010).  

The issues of entitlement to a rating in excess of 10 percent for a lumbar spine disability and entitlement to service connection for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire time on appeal, objective evidence of forward flexion of the cervical spine was greater than 40 degrees; the Veteran's combined range of motion was greater than 170 degrees before pain; there has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and, no incapacitating episodes were incurred.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A follow up notice letter was sent in April 2006.  

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in April 2006. 

Based on the above, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of outpatient treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's Army hospital outpatient treatment records, private treatment records, and scheduled two specific VA examinations regarding the issue at present.  

As noted, the Veteran was provided with VA-contracted examinations relating to his cervical spine disability in December 2004 and June 2006.  There is no objective evidence indicating that there has been a material change in the severity of his cervical spine disability since the June 2006 examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

The Board acknowledges that the Veteran's argument that the June 2006 examination is inadequate because he did not stop moving upon pain when the examiner measured his range of motion.  However, the Board has reviewed the June 2006 examination report and finds no deficiency.  Specifically, the June 2006 examiner noted at what degree the Veteran experienced pain even though he was able to move farther than where the pain began.  

Next, the Board notes although the Veteran's claims file was not available for either of the VA-contracted examinations, both of the examination reports contain recitations of the Veteran's history of cervical disability as well as the type and amount of pain medication he takes, his symptoms, level of pain and how the pain affects his daily life.  Further, as this claim is for an increased rating and the focus is on the veteran's current state of disability, the Board does not find the examiners' findings lack probative value in the adjudication of this claim.  Therefore, the Board finds that the Veteran is not prejudiced by the lack of availability of the claims file at the time of the VA-contracted examinations and that the December 2004 and June 2006 VA-contracted examinations substantially complied with the respective examination requests.

Indeed, the Court has explicitly held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was or was not reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In sum, the Board finds the December 2004 and June 2006 VA-contracted examination reports to be thorough and adequate upon which to base a decision with regard to his claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
Increased Rating

In the present case, the Veteran seeks an increased rating for his cervical spine disability.  He was initially granted service connection for his disability in April 1994, at which time the disability was rated as 10 percent disabling.  In August 2004, he filed for an increased rating, which was denied in May 2005.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 
	
Additionally, the Board notes that while the regulations pertaining to disabilities of the spine have changed several times, these changes do not affect the Veteran's claims because his increased rating claim was filed in 2004, subsequent to the most recent regulation change.  Thus, the regulation currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, is the only applicable regulation.  

The Veteran's service-connected cervical spine disability has been rated by the RO under the provisions of Diagnostic Code 5299-5237.  Under the General Rating Formula for Disease and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

For the following reasons, the Board finds that the Veteran's disability does not warrant a rating in excess of 10 percent. 

In December 2004, the Veteran underwent a VA-contracted examination which resulted in objective findings of forward flexion of 45 degrees and a combined range of motion in excess of 170 degrees before pain.  Range of motion was not limited on repetitive use by fatigue, weakness, lack of endurance or incoordination.  The examiner also noted that there was no evidence of radiating pain on movement,  muscle spasm, or tenderness.  

Regarding history of the neck pain, the Veteran reported to the December 2004 examiner that his pain was constant and that it was both aching and sharp.  He reported that his pain traveled to his right shoulder.  At the time of the examination, he reported that his pain was an eight on a scale of one and ten.  He reported the pain was elicited by physical activity and was relieved by rest and medication including Motrin and Naprosyn.  He reported that he was able to function without medication even when pain occurs.  He reported that his disability did not cause incapacitation and that there was no functional impairment resulting from his condition, nor any loss of work. 

Similarly, in June 2006, the Veteran underwent another VA-contracted examination which resulted in objective findings of forward flexion of 45 degrees and a combined range of motion in excess of 170 degrees before pain.  Again, range of motion was not limited on repetitive use by fatigue, weakness, lack of endurance or incoordination.  Likewise, the examiner again noted that there was no evidence of radiating pain on movement,  muscle spasm, or tenderness.  

Upon interview of the Veteran at the June 2006 VA-contracted examination, he reported stiffness.  He also reported that the pain occurred three times a day and lasted for 0.1 hours.  He reported that his pain was localized and that it was sharp in nature.  He further reported pain at level 6 on a scale of one to ten.  As in the previous examination report, the Veteran reported that his pain could be elicited by physical activity and that it was relieved by rest and medication, including Motrin, as needed.  He again reported that he was able to function without medication even in pain.  He reported that his disability did not cause incapacitation nor any loss of work.  However, as discussed below, he did report some functional impairment regarding difficulty with neck extension, which is required in his job as a tree surveyor.  Additionally, X-ray findings associated with the June 2006 VA-contracted examination revealed degenerative arthritis and joint narrowing in the cervical spine. 

Both examination reports reflect that he exhibited normal flexion and a combined range of motion greater than 170 degrees before pain.  Private treatment records and Army hospital outpatient treatment records do not indicate range of motion that was more limited.  In fact, although the Veteran was treated for numerous other items, his Army hospital outpatient treatment records do not reflect any complaints regarding the neck, much less complaints of limitation of motion.  For example, an August 2005 Army outpatient treatment record indicated a review of the musculoskeletal symptoms and the only report was back stiffness.  No report of neck symptoms was noted.  Private treatment records from the pain center do not reveal limitation of motion.  Further, the pain center records indicate that the Veteran's chief complaint was low back pain and did not mention complaints of neck pain.  The Board notes, however, that an October 2005 record indicates an examination of the neck that noted the cervical spine was free of any tenderness or deformity and that diagnostic studies revealed multi-level degenerative disc disease with facet spondylosis at all levels.  Based on the foregoing, a rating in excess of 10 percent is not warranted based on range of motion findings.  

The Board has also considered whether a higher rating is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board has reviewed the Veteran's Army hospital outpatient treatment records, private treatment records, as well as VA-contracted examination reports.  None of the records indicate any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Based on the foregoing, a higher (20 percent) rating is not warranted for limitation of motion as objective evidence of flexion was greater than 30 degrees and the combined range of motion of the cervical spine was greater than 170 degrees during the entire period on appeal.  Additionally, the evidence does not indicate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Further, as the record reflects that the Veteran has not been prescribed bed rest or experienced any incapacitating episodes, a higher rating for intervertebral disc syndrome (DC 5243) or for degenerative disc disease (DC 5003) is not warranted. 

Regarding the DeLuca provisions, the Board notes that at the December 2004 and June 2006 VA-contracted examinations the Veteran described pain with physical activity.  Additionally, at the June 2006 examination, he described stiffness and difficulty with neck extension, which is required for his job as a tree surveyor.  He reported that he treated his pain with rest and non-narcotic medication including Motrin and Naprosyn.  As previously mentioned, the both of the VA-contracted examiners noted that the Veteran's range of motion was not limited by repetitive use.  As noted above, while outpatient treatment records note numerous complaints of back pain and other disorders, they are silent as to complaints of neck pain.  Moreover, a July 2005 outpatient treatment record indicates that the Veteran was able to exercise daily, including walking three or four miles daily.    

The Board has also considered the Veteran's statements regarding neck pain and stiffness as well as difficulty extending his neck.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, cervical spine pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity.  Further, the Board finds the Veteran's credibility is questionable given the absence of neck complaints in the outpatient treatment records even though the Veteran reported numerous other complaints.  Accordingly, the Board finds the Veteran's statements asserting the severity of his cervical spine pain lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Moreover, the Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied as to the cervical spine disability. 

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his cervical spine disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's cervical spine disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In sum, a rating of 10 percent but no higher is warranted for the entire period on appeal regarding his cervical spine disability.  In reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate.


ORDER

A rating in excess of 10 percent for degenerative disc disease of the cervical spine, is denied. 


REMAND

Regarding the remaining claims on appeal, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

First, a review of the record reveals that the Veteran submitted an authorization and consent form in July 2006 for the request of private treatment records from the Columbus Pain Center regarding treatment for the Veteran's lumbar spine disability.  Notably, the Veteran also filed an authorization and consent form in March 2006 for records from a specific physician associated with an institution named the Columbus Pain Center; however, the address listed on the March 2006 authorization and consent form was different than the address listed on the July 2006 form.  Records from the specific doctor at the Columbus Pain Center listed on the March 2006 form were associated with the file prior to the July 2006 request and show treatment as recent as February 2006.  The file does not contain any record of an attempt to obtain the records referenced in the July 2006 authorization and consent form.  Additionally, the July 2006 authorization and consent form indicated that he visited the pain center on an ongoing basis, every 60 days.  Thus, even if the pain center is the same institution as that reflected in the records already associated with the file, the Veteran has indicated that he received treatment following the most recent records associated with the file and requested that the records be obtained.  Therefore, those records should be requested.  38 C.F.R. § 3.159(c) (2010).   

As the July 2006 authorization and consent form indicates that it is automatically revoked after 180 days, a new authorization and consent form must be completed by the Veteran before the records may be requested.  Therefore, the AMC/RO should send the Veteran a new authorization and consent form and upon receipt of the completed form, request the records.

Also on remand, updated records from Martin Army Community Hospital should also be obtained.  The record shows the most recent treatment notes from this facility are dated from April 2006.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If the records related to the lumbar spine are requested and obtained and indicate that his disability has worsened since the June 2006 VA-contracted examination, then the Veteran should be afforded a new examination.
 
Regarding the right shoulder disorder, the Board notes that when the issue of service connection for a right shoulder disorder was initially denied in April 1994, some of the Veteran's service treatment records had not yet been obtained.  Since that denial, pertinent service treatment records, which were in existence at the time of the initial denial, were obtained and associated with the file in May 2006.  Therefore, the Board considers this issue de novo.  38 C.F.R. § 3.156 (c) (i) (2010).  

Specifically, the service treatment records indicate a right shoulder trauma in September 1974 and diagnosis of right shoulder separation to 10 degrees.  Further, the Veteran contends that he currently experiences right shoulder pain and has experienced right shoulder pain since service.  At the June 2006 VA-contracted examination for his cervical spine for example, the Veteran reported that his neck pain extended to his right shoulder.  The Veteran is competent to report symptoms of shoulder pain as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds the Veteran's competent statements of right shoulder pain since service are an indication that his current right shoulder symptoms may be a disorder associated with his injury in service; however, there is insufficient competent evidence on file for the VA to make a decision on the claim.  In this vein it is also noted that the Veteran was treated for a fall on his right arm in October 2003, following a motorcycle accident.  Given the records of a right shoulder separation in service and competent statements of current right shoulder pain, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine the etiology of the Veteran's current right shoulder disorder.

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any outstanding outpatient treatment records related to his aforementioned disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain clinical records pertaining from Martin Army Community Hospital in Ft. Benning, Georgia, for the period from April 2006 to the present.  Any negative response should be noted. 

2. Send the Veteran a new authorization and consent form in order to request records from the Columbus Pain Center, 7141 Moon Road, Suite A, Columbus, Georgia 31909. 

3. Upon receipt of the authorization and consent form, request records from the Columbus Pain Center, 7141 Moon Road, Suite A, Columbus, Georgia 31909.  Any negative response should be noted. 

4. Following receipt of the records above, the records should be reviewed and if there is evidence that the Veteran's lumbar spine disability has worsened since the June 2006 VA-contracted examination, he should be afforded a new examination.  If he is afforded a new examination, the claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any limitation of motion should be recorded.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.

5. Following receipt of the records above, afford the Veteran the appropriate examination to determine the nature, extent, onset and etiology of his current right shoulder disorder.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current right shoulder disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right shoulder disorder had its onset in or is related to service, including the right shoulder separation in September 1974.  

If the examiner determines that his right shoulder pain is not related to service, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right shoulder disorder is related to the Veteran's service-connected cervical spine disability.  

The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

6. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Thereafter, the RO should re-adjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


